       6:16-cv-03604-DCC          Date Filed 01/28/20    Entry Number 595      Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 The Michelin Retirement Plan and the
 Investment Committee of the Michelin                     Case No. 6:16-CV-03604-DCC-JDA
 Retirement Plan,
                                                             NOTICE OF DISMISSAL
 and                                                      WITHOUT PREJUDICE BY THE
                                                        MICHELIN RETIREMENT PLAN AND
 Chicago Transit Authority Retiree Health Care          THE INVESTMENT COMMITTEE OF
 Trust,                                                 THE MICHELIN RETIREMENT PLAN
                                                              AS TO GARY T. HIRST
                    Plaintiffs,

         v.

 Dilworth Paxson, LLP, et al.,

                    Defendants.


        Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiffs The Michelin Retirement Plan

and the Investment Committee of the Michelin Retirement Plan hereby stipulates and agrees to

dismiss Defendant Gary T. Hirst from this case without prejudice.



                                                  s/ J. Derrick Quattlebaum
                                                  J. Derrick Quattlebaum (Fed ID No. 5252)
                                                  Steve A. Matthews (Fed ID No. 5119)
                                                  J.W. Matthews III (Fed ID No. 7699)
                                                  Denny P. Major (Fed ID No. 10225)
                                                  HAYNSWORTH SINKLER BOYD, P.A.
                                                  ONE North Main, 2nd Floor
                                                  Greenville, SC 29601-2772
                                                  T: 864-240-3200

                                                  Attorneys for Plaintiffs The Michelin
                                                  Retirement Plan and the Investment
                                                  Committee of the Michelin Retirement Plan

                                                  Dated: 01/28/2020
